Order filed June 7, 2021




                                     In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00107-CV
                                   __________

       IN RE SENTRY INSURANCE A MUTUAL COMPANY


                           Original Mandamus Proceeding

                                    ORDER
      In conjunction with an original mandamus proceeding, Relator, Sentry
Insurance a Mutual Company, has filed in this court an opposed emergency motion
to stay the trial court proceedings. This matter stems from Cause No. DO-92-17,178
in the 32nd District Court of Nolan County, Texas—a dispute relating to the
recovery of benefits pursuant to the Workers’ Compensation Statute that was in
effect in 1990. See Act of Dec. 11, 1989, 71st Leg., 2d C.S., ch. 1, § 17.18, 1989
Tex. Gen. Laws 1, 122. The petition for writ of mandamus specifically relates to a
June 1, 2021 order in which the Honorable Glen Harrison denied Relator’s May 26,
2021 plea to the jurisdiction as to certain claims contained in the seventh amended
answer and counterclaim filed by Real Party in Interest, Donald Bristow, on April 8,
2021. We have requested that Real Party in Interest file a response to the petition
for writ of mandamus.
      In the opposed motion for emergency relief, Relator requests that we stay all
proceedings in the trial court, including the trial that is currently set for June 15,
2021, so that this court may consider the merits of the petition for writ of mandamus.
We grant the opposed motion for emergency relief and hereby stay all proceedings
in the trial court, including the June 15 trial, pending further order of this court or
final disposition of this mandamus proceeding. See TEX. R. APP. P. 52.10(b).


                                                     PER CURIAM




June 7, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2